PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/175,247
Filing Date: 30 Oct 2018
Appellant(s): NAVICO HOLDING AS



__________________
Patrick Kartes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/3/2022.

Argument:  On page 9 of the Appellants arguments Appellant disagree that generating a chart for navigation is a mental process, as the chart itself is formed and various steps cannot be performed mentally.

The examiner respectfully disagrees with the Appellants arguments.  Clearly the steps of generating a chart as recited in claim 1 can be performed by a human.  A human can perform the steps of generating repeating first and second navigation nodes and of generating first and second potential route segments.  A human can draw out a map by hand methods the various nodes and connect the nodes to form route segments .  In Step 2A prong II the additional limitation beyond the abstract idea is “retrieving a navigation chart from a navigation database.”  This limitation is mere data gathering which receives a navigation chart form a database. Thus, taken alone, the additional element does not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation does not integrate the idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	Appellant further argues that there are elements that are not “practically performed in the human mind” such as generating a plurality of repeating navigation nodes and generating a plurality of potential route segments (PRSs).  The examiner respectfully disagrees.  A human can generate and draw out a plurality of navigation nodes and generate potential route segments from those nodes.  
	In step 2B Appellant argues that the additional element of the present invention that satisfies the category of : adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. The Appellant argues that the present claims focus on generating a navigation chart by transforming open environment data into a navigable chart with nodes and potential route segments formed in tiered pattern.  
	The examiner respectfully disagrees with the Appellants arguments.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of retrieving a navigation chart form a navigation database, amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. The examiner submits that this limitation is insignificant extra-solution activities.
As per the should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “retrieving a navigation chart from a navigation database”, is well-understood, routine, and conventional activities because the background recites that the “Navigation systems that operate in an open environment, such as marine navigation systems, may provide a display of a navigation chart or map. In some cases, routes may be manually entered into the navigation system by a user, such as for display in association with the chart.”, and the specification does not provide any indication that the navigation system is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC. v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “retrieving…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.

Argument: On page 14 of the Appellants arguments Appellants argue that the prior art does not disclose that the first PRS be between two first repeating navigation nodes or a first repeating navigation node and a second repeating navigation node that are a first proximity distance from each other (where the first and second navigation nodes are repeating and correspond to the claimed distances) and the second PRSs be between two second repeating navigation nodes that are a second proximity distance from each other- where the second proximity distance is greater than the first proximity distance.
	The examiner respectfully disagrees with the Appellants arguments.  The Appellants is reminded that the examiner interprets the claim with the broadest reasonable interpretation. Yamabayashi teaches of creating a route by skipping some of the nodes and then connecting them by links.  This process in Yamabayashi is called smoothing and helps to shorten the distance traveled  by the vessel along the route (Paragraph 69 “The route creating module 32 may create a finally-decided route by skipping some nodes and then connecting by links in the provisional route (S204). Below, this processing is referred to as a “smoothing.” By performing the smoothing, the route may become smoother and the traveled distance may become further shortened.”)  Yamabayashi teaches of a first PRS between two first repeating navigation nodes or a first repeating navigation node and second repeating navigation node that are within a first proximity distance from each other.  As can be seen in Figure 10 (smoothing function B) nodes 1 are connected to for a potential route segment (Paragraph 72 “Next, a case where the water depths of two nodes of the provisional route to be connected are both shallower than the safety water depth and deeper than the draft is considered. In this case, when the link which connects two nodes passes through the nodes of the same water depth, or when a difference of the two nodes in the water depth is below a given value, the route creating module 32 may connect the two nodes. Alternatively, instead of this condition, the two nodes may be connected, when the link which connects the two nodes has the same water depth as the water depth of the two nodes, or when the link passes only through the node of a deeper water depth. In the example illustrated in FIG. 10, a smoothing B may satisfy this condition.”)  Thus the smoothing function connected the nodes together to form a potential route segment.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Yamabayashi  teaches second PRSs be between two second repeating navigation nodes that are a second proximity distance from each other- where the second proximity distance is greater than the first proximity distance (Paragraph 71 “First, a case where the water depths of two nodes of the provisional route to be connected are both deeper than the safety water depth is considered. In this case, if the link which connects the two nodes passes only through an area of the water depth deeper than the safety water depth, the route creating module 32 may connect these two nodes. If satisfying this condition, since the route does not newly pass through the area of the water depth shallower than the safety water depth, only the advantage of the smoothing can be acquired. In the example illustrated in FIG. 10, a smoothing A may satisfy this condition.”).  As can be seen in Figure 10 the potential route segment for smoothing function A is greater than the potential route segment created by smoothing function B.  

Argument:  On page 14 of the Appellants arguments Appellants argue that Yamabayashi and Grimm do not disclose first and second navigation nodes and first and second PRSs.  Appellants argue that the black dots in Figure 3 and the open circles in Fig. 9 are equally spaced apart and do not decrease in density as they move out further from the shore.   Appellants argue that first and second PRSs would still not satisfy the claimed requirements of differing proximity distances (between the first PRSs and second PRSs- as all the lines would be the same distance)

The examiner respectfully disagrees with the Appellants arguments.  Appellants argue that the open circles in Figure 9 are equally spaced apart and do not decrease in density as they move out further form shore.  The In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., decrease in density of nodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim makes no mention of decreasing density of nodes as they move out from the shore.  Nothing in claim 1 references the density of nodes as they move out further from the shore.  

Argument: On page 15 of the Appellants arguments Appellants argue with respect to claims 5 and 13 that Grimm does not disclose repeating navigation nodes.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Yamabayshi was cited as teaching repeating navigation nodes (See Figure 3).
Appellants further argue that Yamabayashi does not teach first and second PRSs of differing proximity distances(between the first PRSs and second PRSs as all the lines would be the same distance). Yamabayashi teaches of creating a route by skipping some of the nodes and then connecting them by links.  This process in Yamabayashi is called smoothing and helps to shorten the distance traveled  by the vessel along the route (Paragraph 69 “The route creating module 32 may create a finally-decided route by skipping some nodes and then connecting by links in the provisional route (S204). Below, this processing is referred to as a “smoothing.” By performing the smoothing, the route may become smoother and the traveled distance may become further shortened.”)  Yamabayashi teaches of a first PRS between two first repeating navigation nodes or a first repeating navigation node and second repeating navigation node that are within a first proximity distance from each other.  As can be seen in Figure 10 (smoothing function B)  nodes 1 are connected to for a potential route segment(Paragraph 72 “Next, a case where the water depths of two nodes of the provisional route to be connected are both shallower than the safety water depth and deeper than the draft is considered. In this case, when the link which connects two nodes passes through the nodes of the same water depth, or when a difference of the two nodes in the water depth is below a given value, the route creating module 32 may connect the two nodes. Alternatively, instead of this condition, the two nodes may be connected, when the link which connects the two nodes has the same water depth as the water depth of the two nodes, or when the link passes only through the node of a deeper water depth. In the example illustrated in FIG. 10, a smoothing B may satisfy this condition.”)  Thus the smoothing function connected the nodes together to form a potential route segment.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Yamabayashi  teaches second PRSs be between two second repeating navigation nodes that are a second proximity distance from each other- where the second proximity distance is greater than the first proximity distance (Paragraph 71 “First, a case where the water depths of two nodes of the provisional route to be connected are both deeper than the safety water depth is considered. In this case, if the link which connects the two nodes passes only through an area of the water depth deeper than the safety water depth, the route creating module 32 may connect these two nodes. If satisfying this condition, since the route does not newly pass through the area of the water depth shallower than the safety water depth, only the advantage of the smoothing can be acquired. In the example illustrated in FIG. 10, a smoothing A may satisfy this condition.”).  As can be seen in Figure 10 the potential route segment for smoothing function A is greater than the potential route segment created by smoothing function B.  
Appellants argue on page 18 that it would not be obvious to modify Grimm or Yamabayashi.  
 In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of these inventions relate to navigation of a vessel in at sea and creating a route using nodes and links to guide the vessel along a path.  Thus since both are in the same field of endeavor and have the same purpose to generate an optimal route in which the vessel can undertake one of ordinary skill would modify Grimm to use techniques of generating repeating nodes along in order to find an optimal path for the vessel to undertake. 

Appellants argue that the black dots in Figure 3 and the open circles in Figure 9 are equally spaced apart and do not decrease in density as they move out further from the shore.
In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., decrease in density of nodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim makes no mention of decreasing density of nodes as they move out from the shore.  Nothing in claim 1 references the density of nodes as they move out further from the shore.  

Argument:  On page 18 of the Appellants arguments Appellant argues that Grimm and Yamabayashi does not disclose “optimizing the at least a portion of the initial route comprises straightening a portion of the initial route that extends across two or more consecutive PRSs from either the first plurality of PRSs or the second plurality of PRSs.
The examiner respectfully disagrees with the Appellants arguments.  Grimm discloses optimizing the at least a portion of the initial route comprises straightening a portion of the initial route that extends across two or more consecutive PRSs from either the first plurality of PRSs or the second plurality of PRSs(Paragraph 29 “The route computation method can be further accelerated by using embodiments with performance based filters. In one embodiment the performance based filter is configured to filter local extrema by checking the admissibility of intermediate target locations. For example, a particle can keep a record of prior decisions made when choosing a reachable node (e.g., turn right to avoid collision object). If a collision object is identified when checking a direct connection from a current start location to a current target location, where in a previous step the particle already made a decision, it can use this information to dismiss local extrema that would render the previous decision suboptimal. For example, a particle that made the decision to turn right to avoid a collision object might discard local extrema in a later step that would imply a turn to the left, if the objective is to find a short route because there likely exists a clone which made the decision to turn left to avoid this particular obstacle, and this respective clone (or its descendants/subsequent clones) likely found a route that is at least as short. In other words, performance based filters act as graph pruning methods, for example by stopping the exploration of paths that can be judged as suboptimal or by removing segments (and thereby reducing memory consumption) that are definitely not part of the optimal path with regards to the respective preferences (e.g. minimize time or distance). The discarded local extrema nodes are classified as non-admissible intermediate target locations and will therefore not be considered for route options.”).  The system of Grimm removes segments that are suboptimal and therefore optimizes the route to provide an optimal path for the vessel.
Yamabayashi further teaches of straightening a portion of the initial route that extends across two or more consecutive PRSs from either the first plurality of PRSs or the second plurality of PRSs(Paragraph 71 “First, a case where the water depths of two nodes of the provisional route to be connected are both deeper than the safety water depth is considered. In this case, if the link which connects the two nodes passes only through an area of the water depth deeper than the safety water depth, the route creating module 32 may connect these two nodes. If satisfying this condition, since the route does not newly pass through the area of the water depth shallower than the safety water depth, only the advantage of the smoothing can be acquired. In the example illustrated in FIG. 10, a smoothing A may satisfy this condition.”).  As can be seen in Figure 10 the system of Yamabayashi straightens the portion of the initial route which extends across two or more consecutive PRSs.  The system connects or smoothes the route by skipping some of the notes thus optimizing the route and shortening the travel distance travelled by the vessel.

Argument: The Dependent Claims
	See examiner’s office action and arguments above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/18/2022
Conferees:
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668            
                                                                                                                                                                                            /SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.